
	
		II
		111th CONGRESS
		1st Session
		S. 2836
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Mr. Kohl (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the Operating Fund for public
		  housing of the Department of Housing and Urban Development, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asset Management Improvement Act of
			 2009.
		2.Revisions to
			 asset management rules and related fees
			(a)Management and
			 related feesThe Secretary of Housing and Urban Development shall
			 not impose any restriction or limitation on the amount of management and
			 related fees with respect to a public housing project if the fee is determined
			 to be reasonable by the public housing agency, unless such restriction or
			 limitation imposed by the Secretary on such fees—
				(1)is
			 determined pursuant to a negotiated rulemaking which is convened by the
			 Secretary no earlier than April 1, 2010, and in accordance with subchapter III
			 of chapter 5 of title 5, United States Code, with representatives from
			 interested parties; and
				(2)is effective only
			 on or after January 1, 2012.
				The
			 Secretary may not consider a public housing agency as failing to comply with
			 the asset management requirements of subpart H of part 990 of title 24 of the
			 Code of Federal Regulations, or any successor or amended regulation containing
			 asset management requirements, or determine that an agency fails to comply with
			 such requirements, because of or as a result of the agency determining its fees
			 in accordance with this subsection.(b)Increase of
			 threshold for exemption from asset management requirements
				(1)IncreaseAny public housing agency that owns or
			 operates fewer than 500 public housing units under title I of the United States
			 Housing Act of 1937 may elect to be exempt from any asset management
			 requirement imposed by the Secretary of Housing and Urban Development.
				(2)Determination of
			 operating fund allocationIf
			 a public housing agency elects pursuant to paragraph (1) to be exempt from
			 asset management requirements, the agency may, at its option, retain the same
			 number of separate public housing projects, for purposes of determining its
			 operating fund allocation, as the agency had identified and the Secretary of
			 Housing and Urban Development had approved before the agency’s election to be
			 so exempt.
				3.Prohibition on
			 restriction of fungibility of Capital Fund amountsThe
			 Secretary of Housing and Urban Development shall not impose any requirement,
			 regulation, or guideline relating to asset management that restricts or limits
			 in any way the use by public housing agencies of amounts for Capital Fund
			 assistance under section 9(d) of such Act, pursuant to paragraph (1) or (2) of
			 section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)), for
			 costs of any central office of a public housing agency.
		4.Tenant
			 Participation
			(a)Rule of
			 constructionNeither the
			 requirements of this Act, nor any other requirement, regulation, guideline, or
			 other policy or action of the Department of Housing and Urban Development
			 relating to public housing asset management may be construed to repeal or waive
			 any provision of part 964 of title 24 of the Code of Federal Regulations,
			 regarding tenant participation and tenant opportunities in public housing. The
			 Secretary of Housing and Urban Development shall ensure that public housing
			 agencies encourage the reasonable efforts of resident tenant organizations to
			 represent their members or the reasonable efforts of tenants to
			 organize.
			(b)PHAs in
			 receivershipIn the case of any public housing agency in
			 receivership, the Secretary of Housing and Urban Development or any receiver
			 may not abrogate, waive, repeal, or modify any provision of part 964 of title
			 24 of the Code of Federal Regulations or any provision of a formalized housing
			 agreement entered into pursuant to such part 964 (including pursuant to section
			 964.11, 964.14, 964.18(a)(6), or 964.135 of such part) before the commencement
			 of such receivership by a resident or tenant organization and the public
			 housing agency.
			(c)GuidanceGuidance issued by the Secretary of Housing
			 and Urban Development shall encourage participation by residents in the
			 implementation of asset management and the development of local policies for
			 such purposes.
			
